Citation Nr: 0838054	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  03-12 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to an initial compensable disability rating 
for laceration scars on the dorsal area of the left hand and 
on the third and fourth fingers.

3.  Entitlement to an initial compensable disability rating 
for laceration scars on the dorsal area of the right hand.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to November 
1957 and from January 1960 to March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003, March 2003, and April 
2004 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana. 

In May 2006, the veteran was afforded a video-conference 
hearing before the undersigned.  A transcript of the hearing 
is of record.  

In September 2006, the Board remanded the appeal for 
additional development and due process concerns.  In a March 
2007 decision, the Board denied service connection for a 
bilateral knee disability and lacerations of the back and 
left shoulder and initial compensable disability ratings for 
laceration scars on the dorsal area of the left hand and on 
the third and fourth fingers and laceration scars on the 
dorsal area of the right hand.  

The appellant duly appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2008 order, the Court vacated that portion of the 
Board's March 2007 decision that denied service connection 
for a bilateral knee disability and initial compensable 
disability ratings for laceration scars on the dorsal area of 
the left hand and on the third and fourth fingers and 
laceration scars on the dorsal area of the right hand and 
remanded the matter to the Board for action consistent with 
the July 2008 Court order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he injured his left knee in service 
following a truck accident while stationed in Manheim, 
Germany.  During the May 2006 hearing, the veteran stated 
that while delivering supplies in December 1961, their truck 
slid on ice while going around a mountain.  The military 
police (MP) came to the scene to investigate the accident.  
The veteran was not harmed during the accident, but his knee 
was injured when a tire chain fell on it following the 
accident.  The veteran reportedly sought treatment the 
following day at the dispensary where he was treated by a 
local German physician.  The veteran's DD 214 shows that his 
military occupation specialty was a supply handler, which is 
consistent with his claim of an inservice trucking accident.  
The RO requested copies of a line of duty determination in 
connection with that reported accident; however, it is 
unclear whether a "line of duty" request would include the 
MP records.  As such, the RO should attempt to obtain 
evidence in support of the veteran's claim, including MP 
records associated with the December 1961 accident.  

The veteran has made numerous statements, in writing and in 
personal testimony, that he injured his knees and hands in 
the truck accident.  Although service medical records are 
negative for any treatment related to an accident, the Board 
must consider the veteran's own lay statements.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, an 
examination is warranted to determine the current nature and 
likely etiology of the claimed bilateral knee disability.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran also stated during the May 2006 hearing that 
symptoms associated with service-connected scars on his right 
and left hands had worsened.  His hands began to cramp and 
lock up and the function of his fingers were affected.  In 
addition, the scars had become painful and began to peel.  
The record shows that the last VA examination afforded the 
veteran for his left knee disability and scar was in October 
2004.  The Board finds that an examination is necessary in 
order to assess the current severity of the veteran's 
service-connected scars of the right and left hands. Snuffer 
v. Gober, 10 Vet. App. 400 (1997). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file service records verifying 
the veteran's claimed December 1961 
truck accident while stationed in 
Manheim, Germany, including MP reports, 
Army reports and any other related 
documents.  All attempts to obtain 
evidence should be documented.  If such 
evidence is not available, a negative 
reply is required.

2.  Following the above development, 
schedule the veteran for an appropriate 
examination to determine the current 
nature and likely etiology of the 
veteran's bilateral knee disability.  
The claims folder must be made available 
the examiner in conjunction with 
completion of the examination report.  
Any indicated studies should be 
performed.

Based on the examination and review of 
the record, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (i.e., a likelihood of 
50 percent or greater) that any current 
disability affecting either knee had its 
onset during active service, or is 
related to any in-service disease or 
injury.  

The examiner should provide a rationale 
for the opinion.

3.  Schedule the veteran for a VA 
dermatological examination to determine 
the current severity of his service-
connected right and left hand 
laceration scars.  The claims file must 
be made available to the examiner prior 
to the examination.  All necessary 
tests should be conducted and all 
clinical findings reported in detail.

The examiner should describe in detail 
the scars on the right and left hands.  
The examiner should note whether they 
are tender, superficial, unstable, 
poorly nourished, productive of 
repeated ulceration, or painful on 
objective demonstration.  

The size (width and length) of the 
scars should be measured, and any 
disfiguring characteristics of the 
scars should be specifically noted.  

The examiner should state whether the 
scars result in any limitation of 
function.

The examiner must provide a 
comprehensive report, including 
complete rationales for all conclusions 
reached.

4.  Then, readjudicate the veteran's 
claims on appeal, with application of 
all appropriate laws and regulations 
and consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




